Citation Nr: 0120908	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for urinary stress 
incontinence.

2.  Entitlement to an increased evaluation for a right 
ovarian cyst, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease, lumbosacral spine, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation of right knee 
disability, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Wichita, Kansas.  The appellant began the appeals process in 
July 1994 by filing a timely notice of disagreement and 
perfected her appeal in September 1994 by filing a timely VA 
Form 9.  In December 1998, the Board reviewed the matter and 
remanded the case for further development.


FINDINGS OF FACT

1. The evidence submitted in support of the claim for service 
connection for urinary stress incontinence establishes a 
nexus between current urinary stress incontinence and 
service.

2. The new schedular criteria for evaluating injury, disease, 
or adhesions of the ovary are more favorable to the veteran 
in this case.

3.  The veteran is under continuous treatment for pelvic pain 
and ovarian cysts; the veteran continues to experience pelvic 
pain and growth of an ovarian cyst.

4.  The veteran has moderate limitation of motion of the 
lumbosacral spine.

5.  The veteran has crepitus in the right knee with no 
associated functional impairment.

6.  The veteran's right knee does not demonstrate swelling, 
effusion, heat, subluxation or lateral or medial instability, 
loss of motion, weakened movement, excess fatigability, or 
incoordination.


CONCLUSIONS OF LAW

1.  Urinary stress incontinence was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).

2. The criteria for a disability rating of 30 percent, but 
not higher, for a right ovarian cyst have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 4.116, Diagnostic Code 7615 (2000).

3.  The schedular criteria for an initial evaluation of 20 
percent, but not higher, for degenerative joint disease of 
the lumbosacral spine has been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
and 5292 (2000).

4.  The schedular criteria for an initial compensable 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
and 5261 (2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records reflect that the veteran repeatedly 
sought treatment for urinary stress incontinence.  The 
veteran complained of the condition in March 1991, 
approximately 1-1/2 months after giving birth.  She sought 
treatment again in June 1992.  At that time, she complained 
of loss of urine with coughs, sneezes, and rapid movement.  
Urgency and frequency were both present and she had to 
urinate over 15 times per day.  She was treated with 
Ditropan, which improved her symptoms, but she still had 
frequency and occasional loss of urine with strain or cough 
in July 1992.  The assessment was a grade 1 cystocele-
symptoms mild on Ditropan.  She complained of urinary 
incontinence again in August 1993.

Historically, service medical records further show treatment 
for low back pain, right knee strain, and abdominal pain or 
cramps in both the right and left lower quadrants.  The 
November 1985 enlistment physical examination revealed 
scoliosis from D10 to L3, 15 degrees.  Various in service 
assessments of the low back symptoms included scoliosis with 
left leg short, somatic dysfunction, mechanical low back 
pain, sciatica, spondylolisthesis, degenerative joint disease 
of the lumbosacral spine, and spina bifida.  Diagnosis of a 
probable left ovarian cyst was made and a March 1992 X-ray 
was interpreted to show a 3-centimeter right ovarian cyst.  
Complaints of right knee pain were assessed as right knee 
sprain, healing meniscal tear, possible chondial fracture 
inside knee, snapping iliotibial band syndrome, chronic 
ligament injury, and patellofemoral syndrome.

The veteran underwent a gynecological VA physical examination 
in March 1994.  The medical history revealed a vaginal 
delivery three years prior.  Problems with pain, urgency, and 
urinary stress incontinence began after delivery.  The 
veteran had regular menstrual periods and a normal PAP smear 
in 1993.  She was on birth control pills.  She had no 
intermenstrual bleeding and no history of pelvic surgery.  
She experienced dyspareunia on the right side.  Findings were 
that the uterus was displaced; fundus was positioned to the 
left and the cervix was to the right with a mass of the right 
adnexal area.  The mass in the right adnexal area was 
consistent with an ovarian tubal mass.  The pertinent 
diagnoses were pelvic mass right side with uterine deviation 
to right and urethrocele with stress incontinence (loss of 
posterior urethro vesicle angle).  

The veteran also underwent a physical examination for bladder 
and urethra disorders in March 1994.  Essentially, the 
medical history is duplicative of that reported above.  The 
history also stated that sexual intercourse became painful 
after giving birth; Kegel exercises have not helped.  A 
history of spondylolisthesis and chronic back pain was also 
noted.  Subjective complaints were dyspareunia on the right 
side of pelvis with penetration and urinary urgency and 
stress incontinence when coughing, sneezing, "etc."  The 
veteran experienced urgency of urination only.  She had no 
pain or urination.  She did not routinely wear pads, but 
experienced accidents.  Pertinent findings indicated a loss 
of posterior urethro vesicle angle with a positive Bannery 
test.  The urethra was midline with no deviation.  The cervix 
deviated to the right.  The changes were consistent with 
birth control pill effect.  The uterus was normal in size.  
Tenderness was noted with the 4 ? 5-centimeter mass in the 
right adnexus with perineal.  The rectal and vaginal 
examinations were negative.  The diagnoses were loss of 
posterior urethro vesicle angle (cysto metrocele with stress 
incontinence) and pelvic mass.

The veteran underwent a VA general medical examination in 
March 1994.  The veteran was well developed and slightly 
obese with erect posture and normal gait.  She is right 
handed.  No other pertinent findings were noted.   The report 
referenced March 1994 special spine and joint examination for 
findings on the musculoskeletal system.  The medical history 
for the joint examination reveals that in April 1991 the 
veteran noted that her right knee became very painful and 
swollen one day after doing leg lifts while lying down.  She 
was placed on crutches after being examined at a base 
hospital.  A knee specialist at another base hospital 
diagnosed a slight tear to the lateral meniscus.  She was 
placed in a knee brace for six weeks.  She experiences 
cramping in the leg in cold weather and a feeling of 
tightness after sitting with her knees crossed.  She feels 
better after she stands and takes a few steps.  Upon 
examination, the veteran complained of pain on the lateral 
side of the knee joint with walking, squatting, heel and toe 
walking.  Her pedal pulses on the right foot were 2+/4.  
There was no laxity, no drawer, no Lachman sign, and no 
swelling.  There was no heat and no deep tendon reflexes.  
Range of motion of the right knee was 104 degrees and 
extension was 0 degrees.  X-rays of the right knee, anterior-
posterior, lateral and sunrise, were interpreted to show 
normal joint space and no arthritis or other pathology.  The 
diagnosis was possible residual of small lateral meniscus 
tear with pain in right knee.

The medical history for the March 1994 spine examination 
discloses that the veteran complained of pain in her lower 
back in September 1993.  The veteran was told that she had 
spina bifida, as shown on a CT scan.  Arthritis of the back, 
scoliosis, and "spondyliasis" was also found at that time.  
She was referred to an orthopedic specialist at another base, 
who concurred in the diagnoses except for the diagnosis of 
spina bifida.  She was advised, at that time, on proper 
exercise techniques and possible treatment options for the 
"spondyloliasis," including physical therapy and surgery.  
She was also told that she would always experience back pain 
due to the arthritis.  She was not on medication.  Her 
current complaints were that she had back pain with all 
activity, including using a sweeper at home.  She reported 
that she definitely could not lie on her abdomen and could 
not wear heels over one-inch.  She rated her pain as a 4 on a 
0 to 5 scale.  The examination revealed that the veteran 
stood with a slight swaying of the back.  There was no fixed 
deformity.  The musculature of the back was soft.  Forward 
flexion was 70 degrees; the veteran complained of pain over 
the right sacroiliac joint with all motion.  Backward 
extension was 20 degrees.  Left lateral flexion and right 
lateral flexion were both 25 degrees.  Rotation to the left 
and rotation to the right were both 20 degrees.  The X-ray of 
the lumbar spine was interpreted to show mild scoliosis of 
the low dorsal and upper lumbar spine to the right.  The 
examiner noted that the films were not adequate to positively 
identify "spondyloliasis." There was no forward slipping of 
L5-S1 and no forward displacement of L5 on S1.  The diagnoses 
were as follows: (1) mild scoliosis to the right in the low 
dorsal upper lumbar region, (2) no significant spina bifida, 
(3) no "spondyloliasis" of L5 and no showing of L5 forward 
slipping on to S1, but "spondyloliasis" involving the pars 
intra-articular of the segment could not be ruled out because 
of the inadequacy of X-ray films.

The veteran sought outpatient treatment for back pain from 
May 1994 to June 1994.  Examination in May 1994 showed pain 
with palpation of the lumbar area with tenderness laterally.  
Pain was worse on the right than the left.  There was no pain 
with palpation over spinous processes.  Deep tendon reflexes 
were +2/4.  Patellar, Achilles tendon, and straight leg 
raising were all negative on the left and right.  Sensation 
was normal.  She was able stand on her toes and heels.  She 
was able to bend only 30 degrees forward due to pain.  An X-
ray of the lumbar spine, taken in May 1994, was interpreted 
to show moderate rotoscoliosis convex towards the right.  The 
lumbar vertebral body height was reasonably maintained, as 
were the disc spaces with the exception of S-1.  An 
osteophyte formation was seen, suggesting to the radiologist, 
a degree of disc degeneration.  Some degenerative changes of 
the facets were shown on oblique views, but no definite pars 
defect.  Some degenerative changes were seen in the 
sacroiliac joint.  Pedicles appeared intact.

The veteran sought outpatient treatment in gynecology from 
April 1994 to October 2000.  She routinely visited for 
regular PAP smears and oral contraceptives.  In September 
1994, the veteran complained of a cramping feeling on her 
right side, pain with intercourse, and problems with 
urination.  She experienced urgency and lost control of her 
bladder at times.  She did not have a "full bladder 
feeling."  Pelvic sonograms, taken in September 1994, were 
interpreted to reveal two small cysts within the right ovary, 
measuring 15 millimeters and 16 millimeters in greatest 
diameter.  The cysts appeared to be normal physiologic 
follicular cysts.   In October 1994, the veteran underwent a 
laparoscopic pelvic exploration with ovarian cystectomy.  The 
postoperative diagnosis was corpus gluteal cyst, resolving.   
The veteran continued to complain of pelvic pain and urinary 
stress incontinence in September 2000.   Progress notes 
disclose that the veteran wears a pad most of the time to 
prevent or reduce accidents.  The pain symptoms continued 
despite use of oral contraceptives, which should reduce 
pelvic pain and cysts.  The veteran continued to work; 
although, the pain affected her ability to work and 
relationships at work.  Her symptoms also affected her 
relationships at home.  The only pertinent finding from an 
October 2000 pelvic ultrasound was the presence of a tiny 
cyst in the left ovary.

The veteran was afforded a RO hearing in October 1994.  She 
testified that she hurt her back while carrying a 90 to 100 
pound bag, while dressed in full combat gear.  (Transcript 
(T.) at pg. 4).  She experienced shooting pain in her lower 
back, which burned and radiated up and down.  (T. at pg. 5)  
After initial treatment of muscle manipulation and a shoe 
lift, there was no one available to continue treating her and 
the condition became progressively worse.  (T. at pg. 6)  The 
veteran testified, regarding the right ovarian cyst, that she 
feels like something is stretching in her right side and it 
is uncomfortable for her to be intimate with her husband.  It 
hurts when she lifts; if she turns "wrong" and stretches 
the area, it takes her breath away.  (T. at pg. 7)  The 
veteran testified, regarding incontinence, that she 
experienced it when she coughs or sneezes.  She also 
described a recent incident of losing bladder control for no 
apparent reason, while walking out of a grocery store.  (T. 
at pg. 8) Since June or July 1991, there has never been a 
period as long as six months, in which, incontinence has not 
been a problem.  (T. at 15)  The veteran testified that she 
hurt her knee while doing aerobics, a part of the weight 
management program.  She experiences pain when it is cold and 
it wakes her up sometimes at night.  (T. at 9-10)  She sought 
treatment and was told that she had a tear underneath her 
kneecap.  She was given a brace to wear.  (T. at 10-11)

The veteran underwent a VA joints examination in March 1997.  
The medical history reflects the onset of knee pain occurred 
when the veteran was doing aerobics, while in the military.  
Jumping and hopping caused her knee to hurt.  She sought 
medical treatment and was given a knee support and crutches 
for approximately two weeks.  The pain was intermittent for 
six to eight months.  She was given a knee brace and 
prescribed strengthening exercises at that time.  The veteran 
had no current complaints.  Physical examination revealed a 
knee, normal in appearance.  The veteran's knee positioning 
and stride, while walking, were unremarkable.  She had no 
complaints of pain with movement of the knee, palpation, or 
examination.  There was no swelling or deformity seen.  The 
veteran did not demonstrate any laxity laterally and no 
drawer sign of McMurray's was appreciated.  Flexion was 146 
degrees and extension was 0 degrees.  X-rays of the right 
knee were interpreted to show well maintained joint space, no 
dislocation, and no fracture.  The articular surfaces were 
smooth and the soft tissues were unremarkable.  The diagnosis 
was history of knee strain, but currently asymptomatic.

The veteran underwent a VA spine examination in March 1997.  
The medical history indicates that she hurt her back while 
carrying her own gear on an Operation Readiness Inspection 
deployment.  She underwent physical therapy and was treated 
with muscle relaxers.  She continued to have pain years later 
and a magnetic resonance imaging (MRI) was taken and 
spondylolysis was found.  She was placed on restricted duty, 
which prohibited all flexion and stretching exercises.  She 
did well with her back until February 1995, when she 
reinjured her back in an automobile accident.  She began 
experiencing stabbing pain that radiated down both legs.  A 
MRI was done, which showed a bulging disc at L5-S1.  At the 
time of the examination, she took varying doses of Advil or 
Aleve for her back pain on a daily basis, depending on the 
amount of activity.  The physical examination revealed that 
the veteran wore flat shoes to the examination.  She 
demonstrated a normal gait.  Her movements during the 
examination were limited; this was due to pain she was 
currently having, according to the veteran.  She had a 
negative bilateral straight leg raise, but did have pain when 
she lowered her legs to the bed just before they touched.  
She did not experience pain when her legs were fully flexed.  
Her left leg went 0 to 60 degrees and her right leg went 0 to 
80 degrees.  She had a lazy Babinski response.  No postural 
abnormalities or fixed deformities were noted.  The muscles 
of the back were moderately tight down the lumbar region.  
Forward flexion was 0 to 70 degrees; backward extension was 0 
to 15 degrees.  Left lateral flexion was 0 to 20 degrees; 
right lateral flexion was 0 to 30 degrees.  Rotation to the 
left was 0 to 25 degrees and rotation to the right was 0 to 
30 degrees.  X-rays of the lumbar spine were interpreted to 
show scoliosis with convexity to the right in the lumbar 
spine.  Pedicles were intact.  A bilateral pars defect of L5 
was seen.  No significant spondylolysis was seen.  The 
remainder of the study was within normal limits.  The 
diagnosis was scoliosis of L5 with convexity to the right 
with bilateral pars defect also at L5; no significant 
spondylolysis was seen.  All manifestations are with 
radiating sharp pain in both legs down below the knees, which 
varied in severity depending on the veteran's amount of 
activity.

In June 1997, the veteran underwent a VA joints examination.  
The medical history indicates that the veteran's right knee 
gave out while she was doing aerobics after the birth of her 
daughter in 1991.  She underwent physical therapy and wore a 
knee brace, which resulted in some improvement, but she 
continued to complain of knee pain and locking.  The physical 
examination revealed no fixed deformity of the knee.  No 
swelling was noted.  There was no effusion of the knee joint.  
There was no subluxation or lateral or medial instability.  
There was no patellofemoral pathology.  McMurray and Apley 
tests were negative.  Lachman's test and pivot-shift were 
also negative.  Flexion was 150 degrees and extension was 
zero degrees.  The X-ray of the knee was interpreted to be 
totally unremarkable.  Joint space was well preserved.  The 
patellofemoral joint was intact.  No signs of arthritis were 
present.  There were no spurs, cystic lesions, or sclerotic 
subchondral bone.  The diagnosis was knee pain of unknown 
origin with no abnormal objective findings.

The veteran underwent a VA spine examination in June 1997.  
The medical history indicates that the veteran began having 
back problems in March 1989, while on active duty.  She 
noticed her back was hurting, while carrying gear, on a 
deployment and since then, the pain has been almost constant.  
The pain increased in January 1991 after giving birth.  She 
sought medical attention and was treated for a muscle 
problem.  A MRI was done, which revealed spondylolysis.  She 
was in a car accident in February 1995 and sought treatment 
with a private physician.  Another MRI was done and was 
interpreted to be normal.  The veteran does not wear any 
braces.  She takes Advil and Aleve.  She sometimes has 
tingling in the bottom of her feet, which was also a current 
complaint.  Her other current complaint was constant pain in 
the lumbosacral area, which sometimes radiates down to the 
anterior aspect of the thigh.  No objective findings were 
observed upon physical examination.  There were no postural 
abnormalities or fixed deformities.  The musculature of the 
back did not present any spasm.  She presented some pain on 
light and deep palpation.  There was no evidence of 
neurological involvement.  The range of motion study results 
were as follows: 1) forward flexion-90 degrees, (2) backward 
extension-0 degrees, (3) left lateral flexion-20 degrees, 
(3) right lateral flexion-20 degrees, (4) rotation to the 
left-45 degrees, and (5) rotation to the right-45 degrees.  
Straight leg raising and flip test were both negative.  
Fabere test was negative bilaterally.  Reflexes were normal 
and symmetrical.  The examiner noted that the veteran claimed 
that she has less sensation over the right calf and the right 
foot on the medial side.  X-ray of the lumbosacral spine was 
interpreted to reveal a very mild thoracolumbar curvature to 
the right and a congenital defect at the level of S1.  
Otherwise, there was no sign of arthritis or spurring.  The 
diagnosis was back pain of an unknown origin and congenital 
defect of S1.  The examiner opined that the congenital defect 
could not be related to service.  He also concluded that 
there was no relationship between what happened in service 
and her current complaint.

The veteran underwent a VA joint examination in May 1999.  
The medical history reflects that the veteran injured her 
right knee in 1991 and experienced some improvement after 
wearing a knee brace.  The veteran reported that she has knee 
pain from the kneecap to the tibia, which, according to the 
examiner, would be where the tibial patella ligament is 
located.  She also feels that the kneecap slips sometimes 
when she goes up and down stairs.  She also experiences 
crepitus and pain.  The veteran denied any other serious 
injury since her original injury in 1991.  She uses Motrin 
occasionally for low back pain, but does not use any 
medication for the knee, since the knee pain is not as severe 
as the back pain.  The physical examination demonstrated a 
normal gait as she walked to the examining room.  The right 
knee appeared normal when compared to the left knee.  Range 
of motion for flexion and extension were normal.  Flexion 
with knee bent up did cause back pain, but the examiner noted 
that this was a separate problem and would be addressed as 
part of the back examination.  There was no lateral rotation 
or looseness.  The anterior-posterior movement in the knee 
was normal.  The internal ligaments appeared to be intact.  
The X-ray of the right knee, although not complete upon 
examination, was expected to show no change from an X-ray 
taken two years earlier.  The diagnosis was a normal physical 
examination except for crepitus and a history of some pain 
with walking up and down stairs.  The X-ray was later 
interpreted to be normal.

The veteran underwent a VA spine examination in May 1999.   
The medical history indicates that the veteran hurt her back 
in Georgia while carrying all of her heavy gear.  She heard a 
"pop" in her back and had pain.  She had physical therapy 
and a MRI was performed, which revealed that she had 
spondylolisthesis.  She reinjured her back in a car accident 
in 1995 and a disk was found at the L5-S1 level.  The veteran 
does secretarial work and manages to do her work fairly well.  
She takes Motrin for her back pain.  The pain is in her low 
back and radiates down laterally over both hips, then down 
the thighs.  The back and leg pain is worse when she engages 
in heavy lifting.  The physical examination revealed a normal 
gait.  Slight scoliosis was noted in the lower lumbar area.  
The musculature appeared grossly normal.  The veteran was 
able to flex to 45 degrees with some back pain.  She can 
touch her toes, but experiences severe pain while doing so.  
She was unable to do any extension at all.  She reported that 
it greatly aggravated her pain.  She rotated from the waist 
about 15 degrees to the right and 15 degrees to the left.  
While seated on the table, the veteran was able to do 
straight leg raising without pain.  During the knee 
examination, however, she experienced pain when she flexed 
the hip and bent the knee up and flexed it.  This indicates 
some sciatic nerve stretch pain.  Knee kicks and ankle jerks 
were normal.  Light touch sensation was normal.  X-rays were 
taken, but no report was available.  X-rays from March 1997 
were viewed and interpreted to show scoliosis of the lumbar 
spine with bilateral par defect at L5.  No significant 
spondylolisthesis was seen.  The diagnosis was chronic low 
back pain with bilateral pars defect at L5.

A VA gynecological examination was completed in August 2000.  
The physician reviewed the claims chart.  The opining 
physician examined the veteran in January 1999.  The veteran 
was still complaining of pelvic pain, dyspareunia, and 
menometrorrhagia despite taking oral contraceptives.  She was 
considering a laparoscopy then, if her pain and other 
symptoms did not improve.  The physician noted that the 
veteran did not mention whether or not she continued to have 
urinary stress incontinence when he spoke with her that day.  
The medical history showed the veteran had undergone a 
laparoscopy in 1996 and was diagnosed with ovarian cysts.   
No abnormal cells were identified on the January 1999 PAP 
smear.  The pelvic ultrasound was interpreted to show one or 
possibly two fibroids within the uterus.  The radiologist 
noted that he does not identify a sonographic finding that 
would readily explain the veteran's right lower quadrant 
pain.  The examiner stated that ovarian cysts could be 
intermittent and continue to cause pain and disability, 
particularly midcycle between menses and ovulation.  Fibroids 
can cause pelvic pain and can also cause menorrhagia and 
dysmenorrhea.  The examiner opined that if the veteran's 
original cysts were caused by endometriosis, then pain could 
persist years later, even if no new cysts were identified.  
He further opined that her pain could have been present since 
she was on active duty, but he did not know whether a causal 
relationship existed between the two.


II. Analysis

Veterans Claims Assistance Act

When the veteran initiated her claim seeking service 
connection for urinary stress incontinence, a right ovarian 
cyst, degenerative disc disease of the lumbar spine, and a 
right knee disability, pertinent law and regulations required 
that VA determine whether the claims were well grounded.  
Only if they were, could VA then assist the veteran in the 
development of pertinent facts and adjudicate the merits of 
the claims.  38 U.S.C.A. § 5107 (West 1991);  Morton v. West, 
12 Vet. App. 477, 485 (1999).  During the pendency of this 
appeal, Congress eliminated the well-grounded-claim 
requirement and enacted substantial additions and revisions 
to the law governing VA's duty to assist claimants in the 
development of their claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A) (essentially 
overruling Morton).  

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The assistance provided shall 
include obtaining medical records from all sources identified 
by the veteran, including VA, other Federal agencies, and 
private facilities and health-care providers.  VA must also 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  VA shall treat an examination or 
opinion as being necessary to make a decision if the evidence 
of record, taking into consideration all information and lay 
or medical evidence (including statements of the claimant), 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant' s active military, naval, or 
air service, but does not contain sufficient medical evidence 
for VA to make a decision on the claim. 

Following a detailed review of the claims folder, the Board 
finds that the RO has fulfilled or surpassed the requirements 
of the VCAA in this matter. The Board concludes that the RO 
has either complied with, or gone beyond, the provisions of 
the VCAA.  There is no indication of outstanding Federal 
Government records or other records that have been identified 
by the claimant.  In addition, the RO has obtained all 
pertinent records from VA and private medical care providers.

The RO has provided the veteran with several VA examinations.  
There is no indication that there is any evidence that could 
substantiate her claims that has not been obtained.  
Accordingly, while the RO has not sent notice describing how 
the tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
evidence.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).
 
Urinary Stress Incontinence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).

A review of the record shows that the veteran reported 
experiencing urinary stress incontinence in March 1991 and 
sought treatment several times thereafter, while on active 
duty.  VA records reflect that the veteran continues to have 
this problem and now wears a pad most of the time to 
"prevent or reduce accidents."  No evidence has been 
presented to suggest that the condition pre-existed service.  
Accordingly, the Board finds that urinary stress incontinence 
was incurred in service and that it continued thereafter, 
that there is competent evidence that the veteran currently 
has this disability and that service connection for urinary 
stress incontinence is warranted. The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. § 5107.

Increased Evaluation for Right Ovarian Cyst

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2000).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The present claim for an increased rating for a right ovarian 
cyst, as well as the increased rating claims for degenerative 
joint disease of the lumbosacral spine and a right knee 
disability, are all based on initial assignments of 
disability ratings.  Accordingly, the Board notes that the 
veteran is entitled to consideration for the "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that effective April 21, 1995, during the 
pendency of this claim, the Schedule was amended with regard 
to rating disabilities of gynecological conditions.  38 
C.F.R. § 4.116.  Because the veteran's claim was filed before 
the regulatory change occurred, she is entitled to 
application of the version most favorable to her.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant 
case, the Board, in its December 1998 decision, notified the 
veteran that the regulations had been revised.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of both the pre-
1995 and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, supra.  

The Board finds that prior to April 21, 1995, Diagnostic Code 
7615 (Oophoritis) is most appropriate, as the code that most 
closely approximates the right ovarian cyst disability in a 
rating by analogy.  38 C.F.R. § 4.20.  Under the prior 
schedule, a mild condition was noncompensable.  A moderate 
disability warranted 10 percent and a severe disability was 
rated at 30 percent.  38 C.F.R. § 4.116, Diagnostic Code 7615 
(1994).  Following the April 1995 revision of Diagnostic Code 
7615, symptoms that do not require continuous treatment are 
noncompensable.  Symptoms that require continuous treatment 
are rated at 10 percent and symptoms not controlled by 
continuous treatment are rated at 30 percent.  Because the 
veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis: 1) 
Determine whether the intervening change is more favorable to 
the veteran, which may require application of each version of 
the regulations to the facts of the case; 2) If the amendment 
is more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
Board has carefully considered all evidence of record in 
light of the applicable regulations and in the Board's view, 
the new criteria, effective on January 12, 1998, are more 
favorable to the veteran.  See Karnas and VAOPGCPREC, supra.

Outpatient records show that the veteran was placed on Ortho-
Novum 1/35 for treatment of pelvic pain and ovarian cysts.  
In spite of the oral contraceptives, two cysts were 
surgically removed from the right ovary in 1996.  Although 
the cysts have not returned to the right ovary since their 
removal, an October 2000 sonogram was interpreted to show a 
tiny cyst on the left ovary and the veteran continues to 
report pelvic pain. The Board finds that this is evidence 
that continuous treatment does not control the symptoms.  
This places the positive and negative evidence for and 
against the claim in approximate balance.  Accordingly, the 
Board gives the veteran the benefit of the doubt and finds 
the veteran meets the criteria for a 30 percent evaluation 
under Diagnostic Code 7615.  The Board finds that the 
veteran's symptomatology of the veteran's disability has been 
consistent since the filing of her claim and does not require 
staging.  Lastly, the Board notes that the veteran has not 
presented evidence of marked interference with employment or 
recent or frequent hospitalizations due to her right ovarian 
cyst disability.



Increased Evaluation for Degenerative Joint Disease, Lumbar 
and Right Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

A review of the record shows that the veteran experienced 
limited motion in varying degrees on flexion forward, 
extension backward, lateral flexion both to the right and 
left, and on rotation to both the right and left. Objective 
findings of pain on motion were found in all examinations of 
the spine except for the June 1997 examination. The May 1999 
examination report appears to differentiate between when the 
veteran stated she was in pain and when the examiner observed 
painful motion.  The examiner also comments that during the 
knee examination, there was some indication of sciatic nerve 
stretch pain.  The range of motion studies indicate more than 
slight, but less than severe limited motion.  Accordingly, 
the Board finds that the veteran meets the criteria for 
moderate limitation of motion and warrants a 20 percent 
evaluation under Diagnostic Code 5292. The Board has 
considered functional loss and finds that 20 percent under 
Diagnostic Code 5292 is the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
supra.  The Board notes that neither the veteran nor her 
numerous examiners, noted any functional loss.  The veteran 
reported that she did "fairly well" at work.  The Board 
finds, therefore, that the evidence does not warrant an 
increase based on functional loss.  The Board notes that the 
veteran's lumbosacral spine disability has not varied 
significantly over the appeal period.  Therefore, the Board 
finds that staging is not for application.

The veteran's knee disability has been evaluated under 
Diagnostic Code 5260 (Leg, limitation of flexion of) and 
Diagnostic Code 5261 (Leg, limitation of extension of).
The Rating Schedule provides a noncompensable evaluation for 
flexion of the leg limited to 60 degrees, a 10 percent rating 
for flexion limited to 45 degrees, a 20 percent rating for 
flexion limited to 30 degrees, and a 30 percent rating for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2000).  Under Diagnostic Code 5261, a 
noncompensable rating is provided for extension of the leg 
limited to 5 degrees, a 10 percent rating where extension is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating is assigned 
where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).

A review of the record shows that the veteran's range of 
motion for the right knee was within the normal range upon 
all examinations.  No pathology, other than crepitus, was 
found upon examination or clinical tests. X-rays have been 
negative for degenerative changes. Therefore, there is no 
basis for an initial compensable evaluation under the above 
diagnostic codes.

The examiner in the March 1994 joints examination did note 
that during the examination the veteran complained of pain on 
the lateral side of the knee joint with walking, squatting, 
heel and toe walking.  In May 1999, the veteran stated that 
she has residuals of pain, crepitus, and a feeling that the 
kneecap slips around. The Board considered assigning a 
compensable rating for functional impairment due to pain, but 
concludes that it is not warranted given that there is no 
evidence of loss of range of motion, deficits in motor 
strength, atrophy, or any indication that the veteran's right 
knee disability plays an appreciable role in hindering her 
ability to ambulate, climb, bend, stoop, squat, and the like.  
38 C.F.R. §§ 4.40, 4,45; DeLuca v. Brown, 8 Vet. App. 202 
(1995). The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. § 5107.



ORDER

1.  Entitlement to service connection for urinary stress 
incontinence is granted.

2.  Entitlement to a 30 percent evaluation for a right 
ovarian cyst is granted, subject to the law and regulations 
governing the payment of monetary benefits.

3.  Entitlement to a 20 percent evaluation for degenerative 
joint disease, lumbosacral spine, is granted subject to the 
law and regulations governing the payment of monetary 
benefits.

4.  Entitlement to an initial compensable evaluation for a 
right knee disability is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

